Exhibit 99(e), Form 10-K Kansas City Life Insurance Company RETAIN THIS DOCUMENT It is a P R O S P E C T U S and Summary Plan Description of the Kansas City Life Insurance Company Savings and Profit Sharing Plan (401-k) This Prospectus relates to the offering by Kansas City Life Insurance Company to its employees and to the employees of its subsidiaries, Sunset Life Insurance Company of America and Old American Insurance Company, who are eligible to participate in the Kansas City Life Insurance Company Savings and Profit Sharing Plan (the "Plan") of (i) interests of participation in the Plan and (ii) shares of the Company's $1.25 par value Capital Stock ("Capital Stock") which may be acquired by the Trustees under the Plan. The Employer Identification Number (EIN) of Kansas City Life Insurance Company is 44-0308260. The Plan Number (PN) is 003. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE "COMMISSION") OR ANY STATE SECURITIES COMMISSION, NOR HAS THE COMMISSION ORANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. No person is authorized to give any information or to make any representations, other than those contained in this prospectus, in connection with the offering described in this prospectus, and, if given or made, such information or representations must not be relied upon.This prospectus does not constitute an offer of any securities other than those to which it relates, or an offer to sell, or a solicitation of an offer to buy, any securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction.Neither the delivery of this prospectus nor any sales made 1 hereunder will, under any circumstances, create any implication that there has been no change in the affairs of the Company or its subsidiaries since the date of this prospectus. The date of this Prospectus is July 10, 2009. TABLE OF CONTENTS Definitions……………. 2 Description of Plan……………. 3-15 Description of Capital Stock of the Company…………… 15-16 Incorporation of Certain Documents byReference…………… 16-17 Additional Information…………… 17-22 Cautionary Forward Looking Statements…………… 22-23 Description of Investment Funds and Past Performance for Each Fund…………… 24-28 DEFINITIONS Company. The term "Company" means Kansas City Life Insurance Company, a Missouri Corporation with its principal office at Kansas City, Missouri; Sunset Life Insurance Company of America, a Missouri Corporation with its principal office at Kansas City, Missouri, one hundred percent (100%) of the capital stock of which is owned by Kansas City Life Insurance Company; and Old American Insurance Company, a Missouri Corporation with its principal office at Kansas City, Missouri, one hundred percent (100%) of the capital stock of which is owned by Kansas City Life Insurance Company. Employee. The term "employee" shall mean any person employed by Kansas City Life Insurance Company, Sunset Life Insurance Company, or Old American Insurance Company, under the rules of common law, and shall not include agents, general agents, consultants or other independent contractors, or leased employees as defined in Section 414(n) or (o) of the Internal Revenue Code. A person who isn't designated as an employee on the Company's employment records during a particular period of time (including someone designated on "independent contractor") isn't considered an employee during that particular time. This person won't be considered an employee even if the Internal Revenue Service, Department of Labor or any other government agency, court or tribunal determines that the person is an employee for any purpose until the Company designates the person as an employee for purposes of this Plan. Unless the Company specifically provides otherwise, this designation will only be applied prospectively. Company Stock. The term "Company stock" shall mean shares of the capital stock of Kansas City Life Insurance Company. Executive Committee. Wherever in the Plan and Trust the term "Executive Committee" is used, it means the Executive Committee of the Board of Directors of Kansas City Life Insurance Company. 2 Board of Directors. Wherever in the Plan and Trust the term "Board of Directors" is used, it means only the Board of Directors of Kansas City Life Insurance Company. Plan Year. The records of the Plan are maintained on an annual basis.December 31st of each year is the end of the Plan year. DESCRIPTION OF PLAN General Information Regarding the Plan The title of the Plan is the "Kansas City Life Insurance Company Savings and Profit Sharing Plan."The address for the Plan is: Kansas
